Citation Nr: 0117936	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right wrist 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 
1948.

This appeal arises from a March 1999 rating decision in which 
the RO confirmed and continued a 10 percent evaluation for 
the veteran's service-connected right wrist disorder.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in April 2001.  A transcript of the hearing is of 
record.


REMAND

The veteran contends, in effect, that his right wrist 
disability is more disabling than currently evaluated and 
that it should receive a higher evaluation.  In particular, 
he states that he recently had to leave a job as a doorman 
because of his right wrist disorder.  After a preliminary 
review of the claims file, the Board finds that a remand of 
this matter is warranted.

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that, when a veteran alleges he suffers pain due to a 
service-connected musculoskeletal disability in which the 
degree of disability is based on consideration of limitation 
of motion, an examiner's report should include an assessment 
of the degree of functional loss, if any, due to pain, 
weakened movement, excess or premature fatigability or 
incoordination, to include with activity or repeated use, 
and/or during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 (2000).

During a March 1999 VA orthopedic examination, the veteran 
stated that he could not open the lid of a new jar or push a 
revolving door because of his right wrist condition.  He wore 
a wrist splint to relieve the pain.  On examination, there 
was tenderness on palpation of the right navicular bone.  The 
veteran could not appose the tip of the little finger with 
the tip of the thumb.  He also had difficulty apposing the 
tip of the fingers to the median crease of the palm.  
Dorsiflexion was to 30 degrees.  Palmar flexion was to 50 
degrees.  Ulnar deviation was to 15 degrees and wrist radial 
deviation was to 25 degrees.  The examiner's diagnosis was 
traumatic arthritis of the wrist joint.  Although the veteran 
clearly indicated pain with certain activities, the examiner 
did not render any findings to permit any meaningful 
consideration of the DeLuca criteria, as indicated above, to 
include an opinion as to likely extent of additional 
functional loss due to such pain.  Consequently, the veteran 
should be reexamined.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The veteran also testified at the April 2001 hearing that he 
experiences pain in his wrist on a regular basis and that it 
increases throughout the day.  He stated that if he used his 
wrist during the day, he wakes up at night with pain in the 
wrist.  

Lastly, the Board notes that during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

The action requested above is consistent with the duty to 
assist imposed under Veterans Claims Assistance Act of 2000.  
However, to ensure compliance with the notice and duty to 
assist provisions contained in the new law, in addition to 
the foregoing, the RO should undertake any other indicated 
development and/or notification action.  

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment of the veteran's 
service-connected right wrist disorder.  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
(if any) so notified.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo examination.

2.  After associating with the claims 
file all evidence received pursuant to 
the above-requested development, the 
veteran should also be afforded a special 
VA orthopedic examination to determine 
the present severity of his service-
connected right wrist disability.  The 
entire claims folder, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be conducted, 
and all clinical findings should reported 
in detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right wrist 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The physician should also comment upon 
the effects of the service-connected 
right wrist disorder upon his ordinary 
activity and how it impairs him 
functionally, particularly in the work 
place.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the claims in light of all relevant 
evidence of record, and all pertinent 
legal authority, to include, as regards 
the veteran's claim for a higher 
evaluation for the right wrist 
disability, that governing consideration 
of functional loss due to pain and other 
factors, cited above.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If the benefit sought on appeal 
continues to be denied, the veteran (and 
his representative, if any) should be 
furnished an appropriate Supplemental 
Statement of the Case and be given an 
opportunity to submit additional evidence 
and/or argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




